579 S.E.2d 249 (2003)
357 N.C. 149
Johnny E. BREWER
v.
CABARRUS PLASTICS, INC.
No. 560A01.
Supreme Court of North Carolina.
May 2, 2003.
Julie H. Fosbinder; and Ferguson, Stein, Chambers, Wallas, Adkins, Gresham & Sumter, P.A., by John W. Gresham, Charlotte, for plaintiff-appellee.
Robinson, Bradshaw & Hinson, P.A., by Richard A. Vinroot and James H. Bingham, Jr., Charlotte, for defendant-appellant.
The American Civil Liberties Union of North Carolina Legal Foundation, by Seth H. Jaffe, Raleigh, amicus curiae.
PER CURIAM.
For the reasons stated in the dissenting opinion, we reverse that portion of the decision of the Court of Appeals; we also conclude that our order allowing defendant's petition for discretionary review of an additional issue was improvidently allowed.
The result in the Court of Appeals did not require it to reach other issues properly preserved and raised on appeal. Because we now reverse the Court of Appeals' decision as to the only issue it addressed, on remand, that court should also consider plaintiff's remaining issues.
*250 REVERSED IN PART; DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED IN PART.